Back to Form 8-K Exhibit 10.6 WellCare of Florida, Inc. d/b/a Medicaid HMO Contract Staywell Health Plan of Florida AHCA CONTRACT NO. FA615 AMENDMENT NO. 7 THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE ADMINISTRATION, hereinafter referred to as the "Agency," and WELLCARE OF FLORIDA, INC. D/B/A STAYWELL HEALTH PLAN OF FLORIDA, hereinafter referred to as the "Vendor" or "Health Plan", is hereby amended as follows: 1. Effective December 1, 2008, Attachment I, Scope of Services, is hereby amended to include Exhibit I-C, Third Revised Maximum Enrollment Levels, attached hereto and made a part of the Contract. Beginning December 1, 2008, all references in the Contract to Exhibit I-B, Second Revised Maximum Enrollment Levels, shall hereinafter also refer to Exhibit I-C, Third Revised Maximum Enrollment Levels, as appropriate. 2. Effective December 1, 2008, Attachment I, Scope of Services, is hereby amended to include Exhibit II-E, Fifth Revised Capitation Rates, attached hereto and made a part of the Contract. Beginning December 1, 2008, all references in the Contract to Exhibit II-D, Fourth Revised Capitation Rates, shall hereinafter also refer to Exhibit II-E, Fifth Revised Capitation Rates, as appropriate. All provisions in the Contract and any attachments thereto in conflict with this Amendment shall be and are hereby changed to conform with this Amendment. All provisions not in conflict with this Amendment are still in effect and are to be performed at the level specified in the Contract. This Amendment and all its attachments are hereby made part of the Contract. This Amendment cannot be executed unless all previous Amendments to this Contract have been fully executed. IN WITNESS WHEREOF, the parties hereto have caused this three (3) page Amendment (which includes all attachments hereto) to be executed by their officials thereunto duly authorized. WELLCARE OF FLORIDA, INC. D/B/A STAYWELL HEALTH PLAN OF FLORIDA STATE OF FLORIDA, AGENCY FOR HEALTH CARE ADMINISTRATION SIGNED BY: /s/ Heath Schiesser SIGNED BY: /s/ Mark Thomas for Holly Benson NAME: Heath Schiesser NAME: Holly Benson TITLE: President and CEO TITLE: Secretary DATE: 9-10-08 DATE: 9/10/08 List of Attachments/Exhibits included as part of this Amendment: Specify Type Letter/ Number Description Exhibit I-C Third Revised Maximum Enrollment Levels (1 Page) Exhibit II-E Fifth Revised Capitation Rates (1 Page) AHCA Contract No. FA615, Amendment No. 7, Page 1 of 1 AHCA Form 2100-0002 (Rev. NOV03) WellCare of Florida, Inc. d/b/a Medicaid HMO Contract Staywell Health Plan of Florida EXHIBIT I-C THIRD REVISED MAXIMUM ENROLLMENT LEVELS County Maximum Enrollment Level Brevard 14,000 Broward 25,000 Dade 25,000 Hernando 15,000 Hillsborough 28,000 Lee 15,000 Manatee 12,000 Palm Beach 15,000 Pasco 7,000 Pinellas 15,000 Polk 25,000 Orange 38,000 Osceola 12,000 Sarasota 6,000 Seminole 6,000 St. Lucie 4,500 Sumter 4,500 REMAINDER OF PAGE INTENTIONALLY LEFT BLANK AHCA Contract No. FA615, Exhibit I-C, Page 1 of 1 WellCare of Florida, Inc. d/b/a Medicaid HMO Contract Staywell Health Plan of Florida EXHIBIT II-E FIFTH REVISED CAPITATION RATES A. Table 2 - General Capitation Rates plus Mental Health Rates: Area 3 Counties: County Provider Number Hernando 015016901 Sumter 015016916 Area 5 Counties: County Provider Number Pasco 015016903 Pinellas 015016904 Area 6 Counties: County Provider Number Hillsborough 015016902 Manatee 015016912 Polk 015016905 Area
